THEATTORNEYGENERSU.,
                      ‘i3P   TEXAS



                         November 6, 1947

Hon. R. Y. p;ing                  Opinion No. V-425
Aoting caunty Attorney
Donlay county                    RO:   Authority of the
Clar,endon. Texes                      Comntissloners~ Court
                                       of' Donley County to
                                       call a reallocation
                                       election  which would
                                       arreot taxes for the
                                       curpent year.
Dam l4r.
           Your request for    an opinion OS this Department
Z?tilaW3g to a peall~ocation   election  la substantially as
fbllovs:
            “The connsissioners~ court of Domlsy
     County have passed an order calling    for an
     election, for the purpose of obtaining au-
     thopity from the people to re-allocate     the
     county funds as provided by Art. 8, section
     9, of the constitution.     A question arose
     among the court: as to whether or not a re-
     allocation   could be msde at this time that
     would affect   the taxes for the current year.
            “Donleg County had heretofore at an
     election   held for that purpose authorized
     an extre 15# road tax, thereby giving the
     court authority,to   levy a total of g5# per
     One Hundred Dollar8 valuation.
           ‘On August lath, 1947, the co~asion-
     ore’  court adopted a budget and at the same
     time fixed the rate at 954 on the One Hundred
     Dollars valuation in conformity uith said bud-
     get.
            “Question.  can the Commlesloners’ Court
     at this time re-allocate   the county funds by
     getting a favorable   vote of the pebple, aft&
     the count tax rate has been set aad the bui$-
     &6eii?id~d-?&~~r~
          wm
Hon. 8. Y. Klag - Page 2      (V-425)


            Section 9 of Article    VIII of the Constitution
of Texas,   a8 amended, reads in part as followsz
            ”      . that the Comrissioners    Court In
     any 00%~ may re-allocate         the fope$ol
     county taxes by &zu@ng the rates pror“sfded
     for any of the foregoing      purposes by either
     lncrdaslng     or decreasing the same, but In
     no event shall the total of said foregoing
     cciunty taxes exceed eighty (80) cents on
     the one hundred dollam       valuatlon,   in any
     one year; provided further,       that before the
     #aid Commissioners Court laay mke such re-
     allocations     and changes in said oounty tax-
     es that the ssme shall be submitted to the
     qualified    property tax payiq     voter8 of such
     county at a general or special elrotion,         and
     shall be spproved by a majority of the quali-
     fied property tax pe.ying voters,       voting In
     such election;.      . .‘I
           Article 7045, V.C.S., provides that the Cor-
mIssloners I Court my, at any t-8    after the tax aesessor
has forwarded his certificate  to the Comptroller and
prior to the time when the tax collector   of such oounty
shall have begun to S&k8 out his receipts,   calculate  the,
rate and adjust the taxes in the county.    Also see Art+
ole 2354, V.C.S.
            Article 7255, V.C.S., provides that each tax
colleotor   shall begin the collection  of taxes annually on
the first   day of Octobelr or as soon thereactor a8 ha may
be able to obtain the proper asaessnent rolls upon vhloh
to proceed.
             The tax rate for the current year booam& effec-
tive on August 18, 1947.       After the collector   began his
oollectlon     of taxes on Ootober 1st or as soon thereafter
aa he was able to obtain the assessment rolls,        the m-
oelpts issued by the collectoa’ became blnkllng on t&e
county.     Stioe your eleotlon    vi11 be held after the ool-
leotion    of taxes begins, the tax rate uay not be ohanged
r0r 1947.
           In answer to your quo&Ion,     it 1s the opinion
of this Department that Donley County     may hold a reallo-
cation eleotioh  at this tire,  but any   change voted in the
tax Cato Would not be eifeotlve   Until   the year 1948 and
would not affeot taxes for the current      year. Moreover,
     L   ..   -




Hon. R. Y. King - Page 3    (V-425)


since the tax rate   could not be utilized in 1947,      it
might be advisable   to hold the same in 1948.

                       SUMMARY
           A reallocation  eleotion  to be held
     in Donkey County after the collection     of
     taxes has begun and pursuant to Section
     9, Article   VIXI, of the Constittifon   of
     Texas, would not affect    the ourrent kxea
     for 1947 even though a favorable     vote is
     obtained.

                                     Very trulJi yours
                            ATTORNEYGERBRALOF
                                            TEXAS


                            Bv
                             -*--7+
                            -Y

                              Burnell Waldrep
                                 I




lWzdjr                        Assistant


                            APPROVED%


                                     T ASSISTANT
                                          GENERAL